 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDtyping,often typingletters for him; keeps the producer'sfiles consistingof all theinformationgoing into each picture and copies of letters she types for him; getsmaterialfrom the files for the producer, takes dictation from everyone there, fromboth of the directors and types letters for the stage manager, the assistant stagemanager,the prop man, works in the front office with the producer and Dana; 65percent ofher time is spent in keeping records and the balance in operating theswitchboard, typing script and helping out on the set; helps Dana put account num-bers on timesheets; acts as a receptionist; has quite a bit of correspondence; and itis intendedto give more, and as much purchasing work as possible to her and Dana.Appendix DNancy Dana has worked for a number of years at the studio; she is located onthe telephone switchboard quite a bit; she has been a script clerk keeping the cam-eraman's log up until the last 3 or 4 months-the log being a record of each sceneand each take of each scene as it is shot, at present she continues to fill in as ascript clerk; follows up for the men on the floor; assists in locating properties; runsthe ditto machine; does typing, makes out reports for herself and for others who donot run a typewriter; assists with suggestions on sets; telephones to secure mem-bers for casts, formerly interviewed prospects for casts; finds out for cameramenwhethersceneshave been approved; might help move inserts around; as one whokeeps reports she is required to pitch inand getsets ready when necessary; is paidon a weekly basis, works the same hours and enjoys the same benefits as other em-ployees; acts as a receptionist when at the switchboard near which she is locatedquite a bit of the time; is more responsible than others for watching this switch-board, has a working space in the area which she uses in getting out reports; she.does not help the cameramen with inset work; sometimes engages in cheat acting;her main dutyisonthe switchboard where she sits at a desk but formerly had beena scriptgirl; she comes to the studio and talks but most of the time is at the switch-board in the office; has no definite job connected with the studio; probably informsthe sound recordist when the amplifier for the public address system in the frontoffice is not working; does no sound work, property work, set design work; car-pentry work nor animation work; when she was a script girl she sounded clappersat thebeginningof a take, and put something in the record; the set designer doesnot recall ever having seen her painting or doing any other work on, nor pushinga dolly on, a set; she now spends most of her time at the switchboard; when ascript girl she located actors in their homes or agencies, kept some kind of a log,touched up actors with powder and took nonspeaking parts; writes letters at the re-quest of the prop man; she is carried on the daily time report as performinggeneraloffice work; either she or Whitley or both, sometimes make out work schedules whichare usually received by the mixer in the sound department from one of the officegirls; she works with whomever is in the front office typing out the time reports,sometimes goes out on the floor as an actor and helps with making lunch, has beenseen painting scenery, painting sets, and putting them together a couple of timesand pushing dollies; formerly did all things pertaining to the work of a script girl;has done someslicing inthe script department; telephones to locate properties anddoes some casting, helps in costuming actors; types out some letters of and forthe producer; usually places telephone calls for the producer; works in the frontoffice with the producer and Whitley; makes out time sheets; has helped out in theeditorial department; spends 75 or 80 percent of her time in the front office; actsas a receptionist;has been seen operating the mixer on a sync take before she cameto the front office; and it is intended to give more and as much purchasing workas possible to her.BAIRD-WARD PRINTINGCO.,INC.andNASHVILLE PRINTING PRESSMEN&ASSISTANTS'UNIONNo. 37,INTERNATIONAL PRINTING PRESSMENR,ASSISTANTS' UNION or NORTH AMERICA, AFL.CaseNo. 10-CA-17773.July 29,1954Decision and OrderOn April 2, 1954, Trial Examiner Loren H. Laughlin issued hisIntermediate Report in the above-entitled proceeding, finding that109 NLRB No. 96. BAIRD-WARD PRINTING CO., INC.547the Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Union filed exceptions to the Inter-mediate Report and a supporting brief.'The Respondent filed abrief in support of the Trial Examiner's recommendations.TheGeneral Counsel filed no exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner 2[The Board dismissed the complaint.]MEMBERS PETERSON and BEESON took no partinthe considerationof the above Decision and Order.'The request of the Union for oral argument is hereby denied as the record adequatelyreflects the issues and positions of the parties2 The Union contends,inter alga,that the Intermediate Report is replete with gratuitousremarks concerning Goostree and reflects bias on the part of the Trial Examiner in favorof the Respondent.However, although there may have been unnecessary comments in theIntermediate Report concerning some of the witnesses,which comments we do not adopt,upon a careful analysis of the entire record, we find no basis for any finding of bias orprejudice on the part of the Trial Examiner.Moreover,the fact that,as contended by theUnion,Goostree may have had a reasonable expectancy of continued employment at thetime of the election does not affect our ultimate conclusion hereinIntermediate ReportSTATEMENT OF THE CASEThe sole ultimate questions involved in this case are whether or not one CharlesH. Goostree on July 1,1953,was discharged from his employment in Respondent'sprinting plant in Nashville,Tennessee,and was thereafter refused reinstatement,all in violation of Section 8 (a) (1) and(3) and Section 2 (6) and(7) of theNational Labor Relations Act, as amended by the Labor Management RelationsAct, 1947,61 Stat.136, 29 USCA 141et seq.,as amended,hereinafter referred toas the Act. (Charles H. or Charles Henry Goostree is always hereinafter referredto as Goostree.Throughout the record his surname is frequently misspelled as"Goosetree.")The attorneys for the Union as well as those for the Respondent employer allconcur that the foregoing are the sole issues.There are no other unfair laborpractice charges pending against Respondent.Counsel for General Counsel,hereinafter referred to as General Counsel, how-ever,although correctly stating the substance of the pleadings,in his brief mis-takenly contends that the issue in the case at bar is:Was Charles H. Goostree discharged and subsequently refused employment bythe Respondent in order to substantiate its position that he was a temporaryemployee with no expectancy of continued employment and therefore notentitled to vote in a representation election in which Goostree's vote is decisive?This appears to be the theory of General Counsel as stated at the hearing and asit is also expressed elsewhere in his brief but it is not the issue.Whether or notGoostree was discharged to prove that he was only a "temporary employee" isclearly not the material issue here.The issues are whether or not Goostree was334811-55-vol 109-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged and later denied reinstatement for discriminatoryreasonsviolative ofthe Act.Under the evidence in this case Goostree either was or wasnot a "tem-porary employee" on March 10, 1953, at the time his ballot was cast and challengedat the representation election.His status thereafter continued the same and wasnot changed by his subsequent discharge.And he could have been legally dischargedfor any cause at any time either before or after that election date, and whetherhe was either a "temporary employee" or a "permanent employee," provided alwayssuch discharge was not for discriminatory reasons violative of the Act, as hereinaftermore fully discussed.And further, the evidence in this case shows without anyreal or substantial dispute that Goostree's discharge on July 1, 1953, was not justan afterthought of the employer devised merely to bolster up its previouspositiontaken at the election on March 10, 1953, when it had lawfully challenged Goostree'sright to vote, but such discharge in fact was confirmatory of the clear and completelong prior understanding between the employer and Goostree reached on or aboutJanuary 23, 1953, when Goostree deliberately left his so-called "permanent" posi-tion in the shipping room to return to the press room, that his future employmentthere as an "extra jogger" or "flyboy" would entirely come to an end when the peakload of printing certain telephone directories was completed, which work was antici-pated to be completed during May 1953, but was actually not completed until on orabout July 1, 1953.From June 26 to July 1, Goostree and others similarly hiredand situated were all terminated in their employment, Goostree being about thelast of such extra "flyboys" to be discharged.Ifind for the Respondent on both of the said ultimateissues inthis case andrecommend its dismissal for reasons hereinafter fully set forth.This case was instituted on July 28, 1953, by a charge filed by the representativeof Nashville Printing Pressmen & Assistants' Union No. 37, International PrintingPressmen & Assistants' Union of North America, AFL, herein always referred toas the Union.The complaint was filed by General Counsel August 20, 1953, andafter service upon it of the charge and complaint, Respondent filed its answerAugust 28, 1953. Pursuant to due notice of hearing and the subsequent reschedulingthereof the case was heard in the grand jury room in the United States courthouseatNashville, Tennessee, on December 7, 1953, before the undersigned duly desig-nated Trial Examiner.At the hearing it was stipulated by the parties that the record previously made onJune15 and 16, 1953, in the then pending representation proceeding between thesameparties,Case No. 10-RC-2233, should be included in the record in this com-plaint case now at bar. This stipulation was approved by the Trial Examiner.Whileitnow appears that much evidence and discussion quite irrelevant to theissues inthis case is included in such prior administrative record, the stipulation and orderdid avoid the necessity of taking considerable evidence relevant to the present caserelating to matters which had occurred prior to Goostree's discharge on July 1,1953, and the hearing of the instant case was thereby substantially shortened.Ashereinaftermore particularly pointed out the chief witnesses at the representationhearing were also before the Trial Examiner in this case, hence heis in strongposition to competently judge and evaluate the credibility and weight of such formertestimony from having actually seen and heard the same witnesses testify in theinstant case but a few months later.At the hearing of this complaint case all parties appeared by their respectivecounsel and fully participated in the hearing.Due process of law was afforded allparties.Final arguments were waived by all the parties but briefs have been receivedby the Trial Examiner from counsel for all parties which have been very carefullyand fully considered in the preparation of this Intermediate Report.The PleadingsThe fact of Goostree's discharge as alleged in the complaint is admitted in theanswer but Respondent denies the further allegations of the complaint that hisdischarge and Respondent's refusal to reinstate him were because of his allegedunion membership and his union and concerted activities and were therefore inviolation of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act.(Section 8 (a) (3) is erroneously designated as Section 8 (a) (b) in the answerbut the context makes the meaning clear.)Hence, General Counsel must maintainthe burden of proving such controverted allegations by a preponderance of theevidence in accordance with the well-settled rule more fully discussed later herein.There is no allegation in the complaint that Respondent discharged Goostreediscriminately "because he has . . . given testimony under this Act" at the hearingon June 15 and 16, 1953, in the representation proceeding in violation of Section BAIRD-WARD PRINTING CO., INC.5498 (a) (4) of the Act. No motion to amend the complaint to cure variances or toconform to any alleged proofs was made at the hearing.And neither GeneralCounsel nor the Union contend that there is such an 8 (a)(4) issue in the case.Hence, no finding is made upon such an issue as that would clearly violate the funda-mental principles of due process.SeeN. L. R. B. v. Kanmak Mills,200 F. 2d 53,545 (C. A. 3).Jurisdictional and other matters pleaded and admitted are specially dealt withunder appropriate subsequent captions.FINDINGS OF FACTUpon the entire record in the case and from my observation of the conduct anddemeanor of those witnesses who testified personally before me, I make the followingfindings of fact:1.NATURE AND EXTENT OF RESPONDENT'S BUSINESS-JURISDICTIONOF THE BOARDIt is alleged in the complaint and admitted in the answer that the Respondent,Baird-Ward Printing Co., Inc., is now and at all times material has been a Ten-nessee corporation maintaining its office and place of business at Nashville, Ten-nessee,where it is engaged in the commercial printing business, and that in theconduct of its business during the representative year that preceded the filing of thecomplaint it sold and shipped finished products valued at more than $750,000 tocustomers outside the State of Tennessee. Since there is no jurisdictional issue incontest, pursuant to Section 102.20 of the Rules and Regulations of the NationalLabor Relations Board, as amended, effective June 3, 1952, 1 find such admittedallegations to be factually true.Jurisdiction of the Board is therefore established well within its current policyenunciated in 1950 that it will take jurisdiction over any enterprises producing goodsfor out-of-State shipments valued at $25,000 a year(Stanislaus Implement andHardware Co.,91 NLRB 618).RussellWilliams, Respondent's plant manager, testified at length at the saidrepresentation hearing concerning Respondent's printing establishment. It is lo-cated in Nashville in a large building some 500 feet long, counting the loadingdock, and is about 200 feet wide.Within the building down the east half rangingfrom north to south are the composing room and proofroom, the job pressroom,the bindery, and finally the shipping room.The west half of the building is sub-stantially all devoted to stock storage and the storage of work in process.TheRespondent's business is commercial printing and binding and its products arechiefly telephone books and religious publications, although it does somegeneralcommercial work.Each of the several stages of work performance is administratively departmental-ized and set apart physically in different areas or rooms such as the composingroom and proofing room, the pressroom, the bindery, and the shipping room. Thereis also a maintenancedepartment which apparently has to do with the janitorial andservice jobs around the plant.The management considers that the three principaldepartments are the composing room, pressroom, and bindery.Respondent's corporate official management, insofar as material to this case,consists of A. J. Baird, president, RussellWilliams, plant manager, and L. G.McLain, personnel director.Each department apparently has its own foreman.Stanley H. Estes is foreman of the pressroom and he is in charge of all printingpress crews in the pressroom.Unchallenged statements in the record show thepressroom to be one large open room with no partitions between the various pressesand none between the job printing department with its relatively small presses andthat area of the department where there are located several large presses of varioussizes and types. It was in this latter department where Goostree twice held a tem-porary job as a "jogger" or "flyboy" on one of the large rotary presses, No. 41.The duties of a "jogger" or "flyboy" is to "jog," or even up, and then remove theprinted folded signatures or sheets from the press boxes where they come to restafter passing through the press and placing such printed material on trucks orskids ready for and into further movement in the printing and binding processes.This is the simplest and lowest of the positions in the hierarchy on each rotarypress,which positions range down in order of importance and skill from pressmento assistant pressmen and totensionman,all skilled labor, then finally to the"jogger" or "flyboy."This latter workman is either a beginner or a permanentemployee who has not had the aptitude for advancement to a skilled craft abovethis lowest place on the crew. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn Respondent'spressroom rotary press No. 41 is the one usually in operation.In peak periods of heavy production rotary press No. 42,a standby press, is acti-vated.At such times part of the skilled employees who work regularly on No. 41are upgraded in order to take over duties on No. 42, and it then becomes necessaryto temporarily employ sufficient additional"flyboys" so that the complement ofworkers will be full on all the shifts then working on both presses.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleged and the answer admitted that Nashville Printing Pressmen& Assistants' Union No.37, International Printing Pressmen&Assistants'Union ofNorth America,AFL, then wasa labor organization within the meaning of Sec-tion 2 (5) of the Act.In accordance with said Section 102.20 of the Board's cur-rent Rules and Regulations,Series 6, as amended,I find such admitted allegationsto be true.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Brief chronology of eventsWhile they will be detailed later,briefly and chronologically stated the events asdeveloped by the record in this case are as follows:August 14, 1952:Respondent employed Goostree as an extra laborer in its mainte-nance department.September2, 1952:Respondent terminated Goostree in its maintenance depart-ment and rehired him as an"extra flyboy" in its pressroom.November 26, 1952:Respondent terminated Goostree as a "flyboy"in its press-room and hired him in its shipping room as a "permanent" clerk.On this job hereceivedgroup insurance benefits, vacation time accrual,and an identification card,which were general incidents of any so-called"permanent" employment in the plant.December 1952 and January1953: Goostree became very dissatisfied with his jobin the shipping room and repeatedly importuned the management for work in thepressroom on the third or night shift,allegedly so that he could complete his last2 years of high school work.Respondent'spersonnel director,McLain,and itspressroom foreman, Estes,both definitely advised Goostree such work was of tem-porary character and probably would end during May or June 1953,but Goostreestated"he would take the gamble on what might occur after May"as he wouldhave about completed his semester's school work by then.December1952:Late in the month the Union began its organizational drive inRespondent's pressroom.January 5,1953:The Union intensified its said drive.January 20,1953:A representation petition was filed by the Union with the Board.January 23,1953:Respondent was notified of the representation petition.January 23,1953:Goostree was terminated as to his "permanent"clerkship inthe shipping room in accordance with his own repeated requests.January 25,1953:Goostree was rehired and again began work as an extra"flyboy"in the pressroom.February 11, 1953:The Union and the Respondent stipulated for the Union's cer-tification upon a consent election.It was agreed by all concerned that only "perma-ment" employees in the pressroom could vote thereat.March 10, 1953:The representation election was held.Seventy-five employeesvoted including Goostree,whose vote was challenged by Respondent on the groundthat he was a "temporary" employee. The election resulted in 37 votes for the Unionand 37 for no union,with Goostree's ballot impounded and uncounted.No otheralleged"temporary"employee voted.March 16, 1953:Union filed objections to election with the Board'sTenth Region-al Director at Atlanta, Georgia.April 9-17, 1953:Goostree and the other extra "flyboys" in the pressroom werelaid off becauseof lack of work.April 17-21, 1953:Goostree and the other extra "flyboys" again worked in thepressroom.April 21-27,1953: Goostree and other extra "flyboys"were again laid off be-cause of lack of work.April 27-May 1, 1953:Goostree and other extra "flyboys"again worked in thepressroom.April 29, 1953:The Regional Director for the Tenth Region,after having justmade his investigation,issued a report on the election,to which Respondent filedexceptions with the Board. BAIRD-WARD PRINTING CO., INC.551May 1 to May 18, 1953:Goostree and other extra "flyboys" wereagain laid offbecause of lack of work.May 18 to July 1, 1953:Goostree and other extra "flyboys"againworked in thepressroom.June 15 and 16, 1953:The representation case was heard.Goostree testified forthe petitioning Union.June 26-July 1, 1953:Goostree and seven other "extra flyboys" in the pressroomwere terminated.Goostree's employment record and that of another "extra flyboy,"one Edwards, were marked "Not For Rehire."June 29, 1953:Another extra "flyboy," one Massey discharged on June 29, waspromptly rehired as a "permanent" employee as a beginner on the flat bed of a cylin-der press.July 1953:("about a week or a week and a half" after his final termination on July1)Goostree returned to Respondent's plant, asked for and received a letter of recom-mendation and "talked to [Estes] about going back to work" and was told amonga few other things "he [Goostree] lacked sufficient education to be a pressman."July 13, 1953:Another extra "flyboy" named McPherson, who had been dischargedon June 26 or before Goostree, was rehired as a "flyboy" because he needed a jobbadly, his house had burned down, his grandmother had died frominjuriesreceivedat the fire, his mother was sick, and his son was subject to military recall.August 7, 1953:Another extra "flyboy" one Paul Rader was rehired as a "perma-nent" employee in the composing room.July-August-October.Three other "flyboys," hired by Respondent, 2 entirely newand 1 who had worked for brief periods a long time before.A ugust 20, 1953:The present complaint case was instituted.B The witnessesThe witnesses who testified both at the administrative hearing June 15 and 16,1953, in the representation case before the hearing officer and at the adversary hear-ing inthe complaint case before me on December 7, 1953, were the following:Charles H. Goostree, the said discharged employee; A. J. Baird, president of Respond-ent corporation, L G. McLain, its personnel director; Russell Williams, its generalplantmanager; and Stanley H. Estes, its pressroom general foreman.Each ofthese witnesses was on the stand before me a substantial period of time and I there-fore had opportunity to observe his conduct and demeanor while testifying, to takenote of his evident characteristics, and to form an opinion therefrom as to his knowl-edge and capacity and his fairness and frankness. It is my opinion that neither anyof these witnesses nor any others who testified at either hearing stated any factsfalsely.Goostree, of course, was young, inexperienced, and far from close or prac-tical in his thinking as abundantly evidenced by his testimony.The above-namedmanagement officials of Respondent were experienced businessmenThey didappear to be much annoyed and harassed by this proceeding, but notwithstanding, Ifind their testimony is credible in all respects.While they, each and all, have sub-stantial interest in the outcome of the case, each testified from the standpoint of aresponsible and conservative businessman and I do not believe the remarkably wellrestrained but visible vexation of these witnesses because of this litigation can beproperly criticized or their testimony discounted because of it.Nor can the unionmembers who testified favorably as to Goostree's ability as a flyboy be accusedof not stating the truth.Upon the whole record it appears to me that Goostree's loose assumptions of factsand his failure to fairly evaluate the invalidity and unfairness of his alleged positionof permanent employment has given his former employer's management a whollyunjustified and considerable amount of grief and trouble. It is only human natureto resent what is believed to be ingratitude as the Respondent's witnesses evidentlydid Goostree's conduct here.And in my opinion Goostree under the admitted cir-cumstances showed an extremely unappreciative disposition toward Respondent inthis case.This was either purposely, or as I am more charitably inclined to believefrom his rather nonchalant attitude, largely out of ignorance. It is contrary toan equitable and fair viewpoint, however, that a young man who had been so con-siderately treated by his employer and who was so strongly warned that he wasvoluntarily leaving a steady job he had been carefully trained in for several monthsfor one which would shortly end, should then unreasonably and stubbornly insistthat his employer should be penalized for his discharge, even although his employ-ment actually exceeded the estimated period of his extra employment that he him-selfwas willing to gamble upon when he took the short time job. I recognizeGoostree as a raw, callow, and unsophisticated rural youth and I am therefore not 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDunduly critical of him.But certainly without his insistence and willing coopera-tion neither this case nor the representation proceeding would or could have beenbrought or maintained by the General Counsel, whatever position the Union took inthematter.C. Goostree's employment history in generalCharles H. Goostree, the alleged discriminatee, according to his testimony at theJune hearing and also his application for employment, Employer's Exhibit No.5-A, introduced in evidence thereat, was born July 21, 1934.He was thereforejust past 18 when he began to work for Respondent and he did not become 19years of age until July 21, 1953, some 3 weeks after his employment by Respondenthad finally terminated.His application for employment showed him to be 6 feet1 inch in height, and both this document and Employer's Exhibit No. 5-E, his X-rayexamination report, indicated that he had no physical disabilities, his hobby beingbaseball.I carefully observed and heard him testify at the December hearing, althoughfor only about 20 minutes.He was a tall, lanky Kentucky youth, rather awkwardand somewhat lackadaisical in demeanor and speech, stubbornly inclined, but quitehonest appearing.His employment record showed him to be unmarried and thathe was a boarder.And from my observation of him and my careful analysis ofallhis testimony I am definitely impressed that he testified at these two hearingswith the intent to insist upon his position but that he made an effort not to transcendthe strict bounds of veracity, as hereinafter demonstrated by several verbatim quota-tionsfrom the record of his testimony.He was very vague and uncertain onimportant matters and inclined to draw hasty conclusions without factual basestherefor.Goostree had worked at two places prior to seeking employment at Respondent'sprinting plant.He stated in his application that he had worked for the BennettFuneral Home and also for Ray's Pool Room, both at Madisonville, Kentucky, whichplace is about 100milesnorthwest of Nashville.He had also hadsomehigh schoolprintshoptraining.Goostree's employment record with Respondent is not in dispute except as tothe alleged temporary or permanent character of his second period of employmentas a "flyboy" in the pressroom from January 26, 1953, to July 1, 1953, with threeshort interim layoffs during this period due to slacking up of work, which layoffswere in common with other pressroom personnel.It is the contention of the Union that Goostree was a "permanent" employee whilethe Respondent contends he was a "temporary" employee.The General Counsel,while also claiming that Goostree was a "permanent employee," also contends thatthe distinction is immaterial to the issues here, as hereinafter discussed.1.Employment record-The record of Goostree's employment kept by the Respondent in the appropriateblanks on his application for employment, Employer's Exhibit No. 5-A, althoughsomewhat cramped by interlineation in a place or two, clearly and intelligiblyshows as follows:Date employedDepartmentJobReextrarorTerminatedRemarks8-14-52 ----------------Main---------General workExtra ----------------------------------------9-2-52----------------Pressroom-----Flyboy--------Extra-----------------------------------------11-26-52 ---------------Shipping----__ClerkPermanent----1-23-53(New Baby)Placement1-26-53 ----------------Pressroom-----Flyboy--------Extra_________4-9-53 -------------------------4-17-53 ----------------Pressroom-----3rd shift-------Extra_________4-21-53 ------------------------4-27-53----------------Pressroom-----Istshift -------Extra- _______5-1-53 -------------------------5-18-53----------------Pressroom--___3rd shift------Extra -----------------------------------------Since this record was made an exhibit in the representation case in mid-June 1953,quite naturally it does not show the later date of Goostree's final termination July 1,1953, or the admitted entry that he was not to be rehired.There is no dispute butthat he was finally terminated on this date.The regularity and correctness of theentriesmade as above set forth in the course of business was established by L. G. BAIRD-WARD PRINTING CO., INC.553McLain, Respondent's personnel director, who testified that the said entries werenot made by him, except one in pencil (not identified otherwise), but that suchentries were made by employees in his department at about the date the informationwas received on which the entries were based and that they were kept regularlyin the personnel file.He testified that the document had not been tampered with.The foundation while not exhaustive was quite sufficient to warrant the receptionand consideration of the exhibit and the entries thereon as being correctly kept in theusual course of business although the entry of 9-2-52 looks somewhat unduly inter-polated.There is no proof in contradiction thereof, moreover, and in fact the testi-mony of qualified witnesses as to facts establishing the transactions whereon theentries were based fully corroborates the entries themselves.Furthermore, the workrecord of Goostree was essentially stipulated in substance up to the time of the rep-resentation hearing in mid-June 19532.Goostree hired on extra basis in shipping room and later the pressroomGoostree was first hired by Respondent as an "extra" laborerin itsmaintenancedepartment on August 14, 1952, where he worked only until September 2 at bundlingpaper.A "peak period" was then developing in the pressroom, so in accordancewith its custom Respondent terminated Goostree in the maintenance department andrehired him as an "extra jogger" or ' flyboy" in the pressroom, which work continueduntilNovember 26, 1952, when Goostree was terminated there to work in the ship-pingroom, the extra work in the pressroom he had helped on having come to an end.3.Goostree later permanently employed in shipping roomDuring the period Goostree was working in the pressroom Respondent had con-tracted with an organization called the Parent's Institute to print a new magazine foritentitled, "Your New Baby."Foreman Estes had recommended Goostree for ajob to fill a vacancy in the shippingroom assistingaMr. Smedly who had chargeof shipping this new magazine.Goostree was reluctant to take the position althoughitwas permanent because he claimed he wanted to again take up his high schoolwork which he had not completed.As McLain testified:.because it was anicepossibility for him, why, I tried to show him what was the future of the shippingwork, as a permanentman, andhe took that [lob] in November."This was onNovember 26.After being investigated and approved by Respondent, Goostree wasthen accorded the privileges of a so-called "permanent" employee.He was so hiredand entered in the Respondent's records after passing the required physical examina-tion,was given an employee identification card, and also was qualified and came underthe group insurance plan which was effective on "permanent" employees.He alsobecame entitled to accrue a regular paid vacation each year.4.Goostree's discontent in shipping roomThe evidence discloses that almost from the time Goostree began to work in theshippingroom he was very unhappy and desired to be transferred to a third or morn-ing shift job anywhere in the plant allegedly so he could return to school.Hetalked to McLain, the personnel director, repeatedly about it on numerous occasionsand in a variety of placesuntilthe latter finally yielded to hisimportunings.McLaintestified most credibly without any substantial contradiction:And then, shortly thereafter, afterthe Superintendent of the shipping room,aftera great dealof troubletraininghim, breaking him in with Smedley on thejob, shortly thereafter he [Goostree] came in to me on one occasion.inmy office, and said he'd be certainly happy if I could find him a third shift jobanywhere in the plant, that he wanted to return to his school work.At thattime, I hadn't even the foggiest opening anywhere in the plant, and so told him.That pattern was repeated on several occasions, four or five times, that he'dvisit the office to seeme, or inthe cafeteria, and see me in the hall and remindme that he was still interested in a third shift job.5.Goostree returns to "extra flyboy" job in pressroomAfter Christmas McLain finally talked to Foreman Estes about taking Goostreeback in the pressroomon jobsdeveloping there but both of them testified in substancethat they told Goostree they "thought it would be very foolish to leave this permanentjob and take a temporary job."A short term job on a telephone directory developed11 11554DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout that time in the pressroom.McLain and Estes told Goostree about it, warninghim it would not last long.McLain's testimony confirmed by Estes, was as follows:Goostree's remark was that he still wanted to get back into school and weestimated the time to be somewhere around May, some certain day in May, thisparticular job there was to this press work, it would most certainly come to ahalt by that time.To the best of my remembrance, his [Goostree's] wordswere something to this effect, that he would take a gamble on what mightoccur after May, because by that time he could have completed pretty muchwhat he wanted to do in the way of semester work.So Goostree on his own repeated insistence was finally transferred back to thepressroom as a "jogger" or "flyboy" on one of the rotary presses, a job which he wastold would terminate most certainly sometime in May or according to Estes, evenearly in June.Estes, in accordance with plant personnel practice, made writtenrequisition for Goostree by name for "temporary" employment in the pressroom asa "flyboy."So he was terminated at his steady regular employment in the shippingroom and rehired as an "extra" in the pressroom at "flyboy" work.Goostree neverdid deny the testimony of Estes and McLain, and a careful study of Goostree's testi-mony shows no actual conflict on the proposition.Goostree "just took it forgranted" he was going on a "permanent job" and admits nobody told him that he waspermanently hired.He "don't remember" being warned about leaving a steady jobfor a short lived one, but he does not positively deny it.On direct examination,Goostree testified (parenthetical explanatory language supplied)Q. Now, how did your change back to the pressroom come about at thattime?A.Well,Mr. McLain told me that he had a permanent opening, I mean, anopening in the pressroom..Mr. McLain had a job open in the job press-room, where they print smaller stuff, and he advised me not to take it, becausehe said, "There's a good possibility of being laid off if you take that."But a week or two later there was an opportunity to go on third shift in the largepressroom and McLain then took Goostree in to see Estes.Goostree testified.Q. I would like you to remember, in as much detail as possible-it's im-portant-the exact words that were used at the time you spoke to Mr Estes inJanuary, just before you were moved.A.Well, I don't remember.Q Now, in January sometime, roughly between the 18th and 28th, Mr. Esteswas the one you spoke to?A. Yes, sir.Mr. McLain took me down there to the pressroom, and hesaidMr. Estes wanted to talk to me about taking a job in the pressroom.[McLain] come down to the shipping room, and Mr. Estes said that-I askedhim about the job being permanent, and he said, "I'll have to wait until we getthrough with that telephone job before I could say whether it would be tempo-rary or permanent" . . .He said he had a job open, and I was-he said Iwas the first one in line to have a choice of it.Q. And did he explain what he meant by "the first one in line?" Seniority, orsomething of the sort?A. I guess it was seniority.*******A. I asked him would it be permanent or temporary, and he said he'd haveto wait until they got through with the telephone bookWell, if I remembercorrectly, he said it would be about six weeks.Well,Mr.McLain and Istarted back up to the shipping room, and I asked him about how come Mr. Estesdidn't know it would be permanent. I knew Don [Templeton] had had thatwreck.Mr. McLain.toldme he [Templeton, who had been a "flyboy"]had to quit on account of the doctor's advice not to pick up any weight. I askedhim about that and he said, "I wouldn't worry about being laid off. Templeton waspermanent; we'll have to have someone to take his place "Q. So then, actually he did tell you specifically one way or another thatthe job was temporary or permanent?A. No, sir. It was my understanding, though, that the job would bepermanent.*******Q.When did the telephone job end?******* BAIRD-WARD PRINTING CO., INC.555A. I don't remember just when it ended . . . I wasn't on the press theywere running that telephone job on.On cross-examination he testified.Q. You made the statement in your direct examination that someone toldyou that you would take Templeton's place, is that correct'A. That's right.Q.Who told you?A.Mr. McLain.Q.What did he say9A.Well, I asked about did he figure there was any chance of my gettinglaid off; he said, "I wouldn't worry about it," he said, "Templeton was per-manent, and someone has to take his place." I just took it for granted, becauseI took his job.Q. He didn't.tell you-A. He said somebody was going to.Q. He said somebody was going to, at that time, but he didn't say. "Goostree,you're taking Templeton's place," did he?A. No, but I just figured-*****Q. Didn't they advise you against transferring out of the shipping roomand out of a permanent job?A. When I took that job on [rotary press number] 41, I think McLain saidthat Estes was counting on me taking it, instead of advising me against it.Q. Didn't you have any conversation with Mr. Estes at that time?A.Well, I went right over there and talked to him that moaning.Q. And at that time, didn't he advise you that it was foolish to take a tem-porary job when you had permanent status with the Company?A. If he did, I don't remember itGoostree admitted however, that early in January, some 2 weeks prior to thistime, on the occasion when no third-shift job was available, Estes "did advise meagainst giving up a permanent position and trying a temporary one."*******Q. And subsequent to those conversations [about Goostree returning toschool] did he [McLain] together with Mr. Estes, effect a change of statusfor you, so that you were on the third shift, instead of on the first shift?A.Well, you might say that, but I figured it was because Don had thatwreck.Q. But that's what you thought.Did anyone tell you that the reason youwere being transferred was because Don Templeton had had that wreck?A.Well, they had to have somebody on that shift.Q. Did anyone tell you that the reason you were being transferred was be-cause Don Templeton had a wreck?A. No, sir.Itwill be noted that Goostree definitely avoided giving positive testimony hewas hired "permanently" and no other witness testified to any such fact.But Re-spondent's witnesses showed without question that one Johnson was made a per-manent employee in Don Templeton's place and Goostree was not promised apermanent job in the pressroom.From a careful analysis of the foregoing and allother parts of Goostree's testimony it definitely appears that General Counsel hasnot proved by a preponderance of the evidence that anyone told Goostree he wouldhave a "permanent" job.Goostree merely "took it for granted" and "figured itwas because" or took a "guess." Solemn legal judgments cannot be founded anddeterminations cannot be based on such rank conjecture and speculation, especiallysince there is definite and positive credible evidence to the contrary.Certainly theRespondent Employer is not estopped to deny that Goostree was not "permanently"employed when his own testimony on the point is so vague, uncertain, and flimsyand his change of jobs was at his own repeated insistence.There is positive testi-mony there was no rehiring custom and there was no seniority as to extra or tem-porary employees such as Goostree was.6.Goostree's alleged desire to return to schoolIt had been Goostree's alleged desire to leave his permanent job in the shippingroom and to go to work on some third or night shift anywhere in the plant, notnecessarily in the pressroom, so that he could continue his education.Personnel 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector McLain understood he was going to East High School in Nashville.Evenat the calculated risk of losing the certain and permanent job he already had forany temporary job at night, this reason therefor as given by Goostree standingalone would indicate that Goostree really had a most praiseworthy ambition tobetter himself.But when all the evidence on the subject is carefully considered, itisquite revealing.Goostree appeared to be as indefinite and uncertain in respectto his further educational advancement as in respect to his alleged "permanent" jobthat he "just took . . . for granted."The cross-examination of Goostree disclosesthe following:Q. . . . the reason that you gave Mr. McLain for working this transfer wasso that you could go back to school?A. That's right.Q. And where are you in school?A. At Chicago-correspondence course.American School.Q. And you considered taking a correspondence course going back to school?A. That's what I figured it was when I started.*******Q. . . Does the correspondence school tell you at which hours you are tostudy their courses?A. No, sir, they don't.*******Q. Did you tell Mr. McLain that the school you were going back to wasa correspondence school?A.Well, at that time.Iwasn't thinking of taking a correspondence; Iwas thinking of going to East High.Q..East High School, a public high school in the city of Nashville?A. That's right.Q. And did you at any time tell him where you were intending to go, andwhat you were intending to do?A. Yes, I did.Q . . . . What did he say when you told him that?A . . . He said if he was me, he'd do it.Q. He advised you to go back to school?A. That's right.Q. And then, after having told Mr. McLain you thought you'd go backto East High School, did you, in fact, after your transfer, go back to school?A.Well, I went to that correspondence course.Q. But you did not go to East-A.Well, I tell you why.There was a girl I know goes out there-she attendsthere, and I figure she was in a position to know what she was talking about.She said-what I told Mr. McLain 1 was going to do was work the third shift,and go back to school and work half a day, then come home and go to bed-she said, "You have to be a senior to do that."Q. So you decided not to go?A. Not to go to East. That was after I was put back in the pressroom.It is clear from the foregoing evidence how irresponsible and erratic a boy Goos-tree really was.After at great effort having induced the employer to transferhim from a permanent daytime job to an extra short time third shift or night jobupon his solemnly declared ground that he could then go to school and finish onesemester of high school, Goostree quickly without good reason abandoned his plansto do so.On the night shift after January 26, he surely had the daytime availableso that he could have gone at once to East High School and arranged his enrollmentand courses for the ensuing semester but he was so indefinite and weak in his pur-pose that he was easily deterred therefrom by the chance remarks of a high schoolgirlwho, so far as the evidence discloses, had no special knowledge on the subject.In this situation Goostree "figured she was in a position to know what she wastalking about," just as he had assumed and "took it for granted" that he would geta permanent job in the pressroom without a promise from the employer's manage-ment.Goostree did not even testify whether or not he had completed any corre-spondence school course.It is therefore not surprising that the management decided he was mentally tooimmature and of too unreliable a nature to develop into a pressman. I infer itwould not require much time for skilled supervisors to observe such weak andvacillating personal traits and characteristics.I take official notice that rotary BAIRD-WARD PRINTING CO., INC.557presses are intricate and expensive machinery and require skill and knowledge tooperate as well as constant and strict attention to business on the part of themembers of their operating crews.They are not places where management cansafely place aimless lads who vaguely take things for granted just as they wishthem to be and who definitely lack the purposeful drive necessary to carry importantmatters to their conclusion.I credit the testimony of foreman Estes that Goostree"didn'thave the ambition or ability to become a pressman"as hereinafter morefully discussed.He saw Goostree for a short time nearly every day and as a prac-tical pressman of nearly 30 years' experience was certainly qualified to determinethe qualities of those under him.And Goostree was not passionately interestedeven in being a "flyboy."All that he wanted was "a third shift job anywhere inthe plant" as McLain testified he had stated, and which Goostree in no mannerdenied.He seemed not to comprehendthat he hadtaken up much valuable timeof his supervisors with his dissatisfactions and plans, nor to appreciate that themanagement went out of its way to accommodate him by finding a job to fit hispeculiar situation,which was not treated seriously by him after he had been soaccommodated.He certainly lacked a mature judgment.D. Goostree's discharge and alleged refusal of Respondent to reinstate himGoostree's extra employment as "flyboy" the second time ended July 1, 1953.Since he had understood when he again took the job of "flyboy" in January 1953that it was his own choice, that it was "third shift" work, and that he could reason-ably expect to work in the pressroom no longer than sometime in May or earlyJune and was perfectly willing to take his chance thereon, Goostree had no causefor complaint.He had been willing to work there or anywhere else in the plantifhe could only work at night.Even reduced by the 3 short periods of layoffin the spring totalling less than 3 weeks he still had enjoyed employment somewhatlonger than he originally planned for.And he was about the last extra "flyboy"on that job who was let out by Respondent. There is no evidence that he insistedor even claimed at that precise time that he was wrongfully discharged or that hewas entitled to be rehired or to have seniority in any rehiring of "flyboys."He hadanother job elsewhere on his mind, apparently.He returned to the plant a weekor a week and a half later, which according to his own testimony was "To get aletter of recommendation ..in case I had a chance to -get another job."He askedMcLain and Estes for such recommendation, "McLain wrote it, his secretary typed it,and Mr. Estes signed it.I talked to him [Estes] about going back to work andhe said I didn'thave enough education,said it takes a man with an education morethan the tenth grade to be a pressman . . . I don't recall all of it [the conversa-tion];he said a few other things."(Parenthetical matter supplied.)Although Goostree then did not expressly insist on being reemployed,Respondent'scontention that there was no express request for reinstatement is not well takennor is there much, if any, merit to its legal point made that any request for reinstate-ment would have been invalid as the employer then had no work available. It isconceded other "flyboys" actually were employed by Respondent about July 13 anda little later.Under the circumstances of this case it was not necessary, however, toreemploy Goostree in view of the employer's policy adopted some two years beforethat "flyboys" would not be retained who showed no particular promise, whichmatter will be covered later. If Goostree had been unlawfully discharged on July 1,1953, it would have been entirely unnecessary to prove that he expressly requestedreinstatement as the Employer's stated position and policy indicates the futility ofsuch a request.Morristown Knitting Mills,80 NLRB 731, 732.But both the Union and General Counsel contend in effect that Goostree was dis-criminated against becauseof the other extra "flyboys" who were discharged threewere soon reemployed, who either had been employed subsequent to Goostree orhad had much shorter total employment as a "flyboy" in Respondent's printery.First of all there was no seniority policy as to "extra temporary" employees.Man-agement denied it and there is no competent proof disputing the fact.,RayMassey, one of the "flyboys," was rehired June 29, 1953, as a "permanentemployee" on entirely different work,that is as a beginner on the flat bed of acylinder press since he had had considerable mechanical training and experience intheNavy.Another "flyboy," Paul Raden, was also reemployed in an entirelydifferent capacity in the composing room on August 7 as a "permanent employee."And one poor fellow, David McPherson, was reemployed as a "flyboy" in a fewdays after his discharge although he had had about 10 weeks'less experience thanGoostree.But McPherson was rehired because he had just suffered severe and 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDtragic lossesand badly needed the job.His house had burned down,his grand-mother had died of injuries received in the fire, his mother was sick, and his sonwas subject to military recall.None of these three situationsis atall comparabletoGoostree's, particularlyas hehad no special interestin a pressroomor otherparticular job.There is no showing Goostree was qualified for the first twojobs, and as to McPherson's case,if the employer's exercise of Christian kindnessin thismost pathetic situation was a discriminationagainstGoostree, some one otherthan this Trial Examinermustso declare such a ridiculous policy.None of thesenine"flyboys"includingGoostree were union members, so far as the record shows.There could be no such discrimination thereforeamongthem for reasons whichwould "encourageor discourage membership in any labor organization" as requiredby Section 8 (a) (3) under which thiscasewas brought.Respondent's officials Baird,Williams,McLain, and Foreman Estes gave testi-mony which clearly established that a much earlier practice of continuing to keep"flyboys"on intheir employment had resulted in the Respondent keeping somesuch employees who never were competent or skillful enough to advance in press-work after many years of employment, and that consequently a new policy had beenestablished when McLain became personnel director some 2 years before Goostree'sdischarge.This new policy was to keep only those "flyboys" in Respondent's em-ployment whom the management believed competent to advance by reason ofeducation, technical knowledge, and aptitude so that later pressmen would alwaysbe in training.This policy was questioned both as to its existence and as to itspropriety by the Union and by General Counsel, it being argued substantially thatGoostree had been considered competent "as a flyboy" by President Baird on reportshe had received, and in theopinionof Estes "he was satisfactory as a flyboy"; thatpressmenunder whom Goostree had worked, West and Choate, had referred tohim as a "pretty good prospect" and a "pretty good flyboy as far as his experience"and that he "performed the duties of a flyboy satisfactorily"; that Choate had testi-fied that Goostree had plated and packeda press justas foldingand tension menwould do; that Weigel, the pressman who had charge of Goostree, had testified he"was afair or average employee and that he could be prepared to take the nextstep up toa tensionman" and was progressing quite well; that Goostreealso trainedother "flyboys" (although that was merely showing them how to put the printedmaterialon skids for further movement); and that some "flyboys" had worked assuch for years.Such was the evidence, it is true-but it also appears in the evidence that John B.Stevens, who was third-shift foreman while Goostree was working as a "flyboy" toldEstes, "Goostree was not a future prospect," based on Stevens' observation, althoughhe admitted in substance he might not again recognize Goostree.This could easilybe quite natural since "flyboys" came and went in great number all the time andStevens was a shortspoken man. It was frankly conceded by Respondent thatGoostree reported for work regularly, was not the best nor the worst "flyboy," andhad caused no difficulty in the plant by reason of any personal bad habits. But theultimate estimated and measured opinion of management concerning Goostree'scapacity, however, was put into effect by Foreman Estes who had actually dischargedGoostree.Estes epitomized his reason, "he was a temporary employee who hadthrown a higher permanent position down . . . he didn't have ambition to applyhimself.he didn't apply himself.Foreman Stevens said "if he [Goostree] hadwhat it takes . . . he didn't express any desire or effort."Men easily differ in theiropinions and estimates of other men but from my own personal observation ofGoostree and a consideration of the entire record I cannot say that this decision ofmanagement made right there on the job was wrong and that the opinion of othersshould be substituted therefor.It is always easy for others to give curbstone opinions to the contrary of whatthe responsible person must decide seriously as a matter of vital concern.AndEstes was the one who was responsible for the pressroom and its future pressmen.He appeared to be a reasonable and fair man of much experience to me and wasvery fair to Goostree.Among other reasons for Goostree's discharge, it was also asserted by Respondent,that he did not have a high school education.This policy cannot be justly criticizedmerely because neither Pressroom Foreman Estes nor Third-Shift Foreman Stevenshad such an education.Estes stated that most of the pressmen and supervisors dohave such an education and Stevens aptly said his own lack of education was com-pensated for by "lots of experience."Both Estes and Stevens were mature menwho had evidently learned the pressmen's trade the hard way. To criticize the man-agement'smodern program of requiring greater education as a basis for craftemployment and training is to decry that trend toward increasingly higher stand- BAIRD-WARD PRINTING CO.,INC.559ards that exists in all trades, crafts,and professionstoday.If a beginning had notbeen institutedby thoseinspired souls who desired to improvetheirown crafts'standardsthe world wouldnever have made much progress since the dark ages.Since Goostree never actually headed toward the high school,the supervisory per-sonnel were entitledto form an adversejudgment as to his real interest in a bettereducation as well as tojudge his lackof initiative in performance.Since there is competentproof thatthere was not any existing general custombinding the Respondent to continue"extra flyboys"in its employment or to recallthem it is wholly immaterialby whatnomenclature,"temporary"or "permanent" orotherwise,thatGoostree was denominated in the employer's records.Respondentcertainlyhad the lawful right of dischargeas one of its prerogatives of managementwhichthe Boardcannot arbitrarilyusurp.It is well settledthat "The Act does notinterferewith the normalexerciseof the right of the employerto select employeesor to dischargethem.The Boardisnot entitled tomake its authoritya pretextfor interferencewith the rightof discharge when that right is exercised for otherreasons" than those denouncedby the Act.N. L. R. B. v. Jones &Laughlin SteelCorp.,301 U. S. 1, 45-46;N. L. R. B. V. Fansteel Corp.,306 U. S. 240, 252-258;Auto WorkersV.WisconsinBoard,336 U. S. 245, 260-263; andN. L. R. B. v.ElectricalWorkers,346 U. S. 464, 474.Respondentcouldhire and rehire such"flyboys" ashe chose as well as dischargethem for normalreasons.In the veryrecentPackingHouse Workersdecision,post,it isheld bythe Courtof Appeals for the Eighth Circuit, 210 F. 2d 325, 329The jurisdiction of theBoard is a limited one and it cannot concern itself withthe management of the business of employersnor with the matter ofdischargesof employees unless such discharges are prompted by union activitiesor affili-ations of the employees.If an employee iswrongfullydischargedby his em-ployer he must seek recourse in a court of law unless the discharge be for theunion activities or affiliations of the employee.. . .InAmerican Smeltingand-Refining Co. v. N. L. R. B. . . .itwas said:The Actgives the Board no supervisory powers over the conduct of abusiness,nor may it concernitselfwiththe question of discrimination orwrongful discharge or other improper treatment of an employee, unlesssuchacts were promptedby the employee's union activities or affiliations.The burdenof proof on that issue rested upon the Boardto show by sub-stantialevidencethat the employee was discharged because of such activi-ties or affiliations.It is further arguedthatdiscrimination is shown toward Goostree because EstesconsultedMr. Doesburg,the labor relations counsel of Respondent,about whatshould be done with Goostree when one of the spring slack periods came up.Does-burg most properly told Estes in substance to avoid anydifficultyby keeping Goostreeatwork until the end ofthe peak period which wouldend thelatterpart of June.Thiswas exactly in keepingwiththemorals of the situation as the "peak period"work hadbeen estimated to end at about that time by Estes in his advicetoGoos-tree not to take the job, although Goostree had no legal right to continue on thejob until that time under Tennessee law.He could quit anyday himself.Certainly,no illegal motive can be inferred because Foreman Estes consulted the Company'sattorney.This is theUnited States,not a land of dictatorship,and the exercise ofthe right to consult and employ counsel has not ever been held by our courts toinfer guilt,even in cases involving the most heinous crimes.E. There isno evidenceof Goostree's alleged union membership or activityRespondent'sbrief strongly challenges the proof as to Goostree'salleged unionmembership and activities and concerted activities and says that"the record isbarren of any evidence"thereof.Neither thebrief of General Counsel nor the twobriefs submittedby theUnion delineateany suchevidence.I have most painstakinglyand repeatedlysearchedthe entire record of over 600 pages and all the exhibitsfor any competent evidencewhich directlyproves these material allegations,but allin vain.The onlyplaces inthe record where thename of Goostree is linked at allwiththe Unionare two brief excerpts from the testimony at the hearing on June 16,1953,in the representation proceeding.The firstexcerpt isfrom thedirect examinationof A. J.Baird,Respondent's presi-dent,which is as follows(parenthetical explanatory language added) :Q. Didyou at that time [of the election]have any knowledge as to whetheror not Mr. Goostree was or was not a member of our [sic]labor union? 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. I had absolutely no knowledge,not any suspicion one way or the other;and it wouldn'thave made any difference if I had,and I'd still have challenged,because it wasn't in accordance with the agreement we had(to permit only"permanent"employees in the proposed unit to vote).There is no question but what Baird knew there was union activity going on in theplant in January 1953.He even knew of such general activity in the plant datingas far back as about 1936.Itwas not the Respondent's policy to discriminate againstunion members.Pressman Lauren J.Weigel was employed even though the em-ployer knew he belongedto theUnion.Baird did not privately discuss his wishesabout the election with Weigel but agreed with Weigel the employees should decidethe issue.The Employer's published opposition was fair and legal and has invokedno charge or complaint on that score.Williams, Respondent's plant manager, alsoknew of the union activity upon receipt of a letter from the Union requesting recog-nition, dated January 23, 1953.But there is no evidence that any of Respond-ent's officials ever were informed that Goostree held any union membership or hadengaged in any such union activity.Nor is there any proof that he actually in factwas a union member or had engaged in any union activity.The second excerpt fromthe testimony is from the cross-examination of L. B.McLain,Respondent's person-nel director at the administrative hearing in June, which is as follows:Q. (By Mr. MCLELLAN for the Union) : When did you first know that Goos-tree had signed a Union card?A. Didn'tknow he'd signed one.Q. Didn't know it?A. No.Q.When did it first come to your attention that he was a member of theUnion?A. Didn't even know it.I'm glad to know it.In the practice of the law it is one of the time worn jests of trial lawyers to sug-gest that opposing counsel who lead their own witnesses by suggestive questions besworn to testify.But of course the foregoing inquiries made by counsel of McLainwhich assumed unproved,material,controverted facts were made on the cross-exam-ination of McLain as an opposition witness. But the candid answers of the witnessin the utter absence of any objections by counsel for Respondent admitted no suchfact.And it is well established that the proof of facts cannot be inferred from theunsworn questions themselves.See Anno. 100 A. L. R. 1070-1071; 70 C. J. 546,footnotes 24, 25.This is particularly true where the questions improperly assumeand state as true, controverted facts which are not yet proved.Thistype of mislead-ing questions even on cross-examination has been frequently and vigorously con-demned by the authorities.See Wigmore on Evidence,3rd Ed.,Vol. III,Sec. 780,pp. 135-136 and numerous cases cited in the footnotes;58 Am.Jur. 316-317,Wit-nesses, Sec. 566; Anno. 100 A. L. R. 1067; 70 C. J. 545-547.And even when such an assumptive question has been affirmatively answeredwithout objection made to either the question or its answer,ithas been held thateven together they do not constitute evidence of the fact assumed.InKirchman v.Pitt Pub. Co.,318 Pa. 570, 178 A. L. R. 1062, it was held in an action for maliciousprosecution,inwhich a material issue was as to whether the person making thecharge was acting on the authority of his employer, that where an affirmative answerwas given to a question substantially asking if defendant employer's circulationmanager had not said his employer, the publishing company, had started the prose-cution,that the question and answer did not constitute evidence of the fact assumed,the court saying: "The question is open to condemnation and even though it standsin the record unobjected to no court with due regard for the proprieties of judicialprocedure and the just end of procedure would permit such a `catch'question withits answer to constitute the chief or sole support of a verdict."Goostree was on the witness stand for perhaps 20 minutes at the hearing beforeme in December 1953,but had been repeatedly examined and cross-examined atmuch more considerable length at the administrative hearing the preceding June.He himself would be the best informed person as to his union membership andactivity,and since neither he nor any other person testified that Goostree held suchmembership or was active in the union'saffairs, the reasonable inference arisesthat he was not.He certainly was neither an adverse,nor even a reluctant, wit-ness as to the Union or General Counsel.He was not asked concerning,and nevervolunteered any evidence upon,the subjects of his alleged union membership andactivities.While not a party to this proceeding he was certainly greatly interestedin the outcome at it might affect his private rights.Under these circumstances evenwithout considering the extensive and repeated search which I have made vainly BAIRD-WARD PRINTING CO., INC.561of the record to find any factual bases for interferences as to suchallegations, I amfully warrantedin applyingthe rule that "when the party on whom rests the bur-den of evidence as to a particular fact has the evidence within his control andwithholds it, the presumption is that such evidence is against his interest and in-sistence."N. L. R. B. v. Ohio Calcium Co.,133 F. 2d721,727 (C. A. 6).Although direct positive evidence was lacking, I nevertheless carefully examinedthe record, and after full and fair consideration thereof I can find no evidence what-ever upon which any such inferences could ever be substantially based or sustainthe burden of proof on that issue.Imust and do therefore conclude there is no evidence whatever of Goostree'sunion membership or activity nor any fair inference thereof.And unless the factthatGoostree had voted at the representation election on March 10, 1953, beconsidered as such, which Respondent challenges, there is no evidence that Goos-tree ever engaged "in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection" which were also among his guaranteedrights under Section 7 of the Act.Consideration of Goostree's exercise of hisvoting rights and the Respondent's challenge thereto and their effect as provingconcerted activities will be separately considered under the ensuing caption, "Therepresentation election."Of course for General Counsel to prevail there must besome substantial evidence of Goostree's union membership and activity or con-certed activity and the absence of such proof is fatal to General Counsel's case.As alleged under Section 8 (a) (3) it is material to prove that the discharge ofGoostree was "to encourage or discourage membership in any labor organization."Apparently recognizing that Goostree had never been a member of the Union andtherefore had not engaged in its activities, General Counsel seeks to mend his holdand make the Respondent's challenge of Goostree's ballot at the representationelection take the place of other proof, even if not in accordance with the allega-tions of the complaint on which the Respondent was brought to bar.GeneralCounsel's theory as expressed in his brief is as follows:It is the position of . . . General Counsel that Goostree was dischargedand subsequently refused reemployment not because his services were nolonger needed but because only through such action could the Respondentuphold its position in challenging his ballot on grounds he was a temporaryemployee.Final separation was a necessity in sustaining the challenge foreven if Goostree was a so-called "temporary" employee, he would be aneligible voter if he had a substantial interest in employment conditions becauseofhisreasonableexpectancyofreemployment . . . [citing authority].Clearly, if it is found that the latter reason was the motivation behind thedischarge, there has been a violation of Section 8 (a) (3)... .At the hearing it was more briefly stated: "Goostree's permanent layoff and theRespondent's failure to rehire him in the subsequent `peak' period, was a discrimina-tion and based solely on his challenged ballot to show that he was a temporary em-ployee, and that he had had no future expectancy as a permanent employee.Counsel for the Union contends in effect for the same legal conclusion:It is clearly established that a discharge such as we find in the instant casehas no basis in Respondent's practice, but rather was an attempted substan-tiation on the part of this Respondent of its position in the representationcase . . . that Goostree was a temporary employee, ineligible to vote in theelection, and would be permanently terminated for one reason or another atthe end of the first "peak" period.The Board cases cited by General Counsel,Puerto Rico Cement Corporation,97 NLRB 382 andThe Welch Grape Juice Company,96 NLRB 214, do state therule of eligibility of "temporary employee to vote to be that such an employeein order to be eligible to vote must have a substantial interest in employment con-ditions.Such conditions include having worked considerable periods of time,though intermittently for the same employer and the practice of recalling such tem-porary employees to work again and to fill permanent classification jobs with suchtemporary employees." I do not find these conditions obtained as to Goostree.But in any event the rule does not apply to him because he knew he was only tobe employed a short time and also because it had been specially stipulated betweenthe parties before the election that temporary employees could not vote and suchan agreementseemsfair and reasonable.And such agreement was approved bythe Board's representative and the election carried out on that basis. It was ob-served by the other eight "extra" or temporary "flyboys." I can see no reason forthe Board honoring Goostree's positionwhen he alone of all the "flyboys" did nothonor the agreement.The Board approved and acted upon the premise he was 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDineligible to vote in conducting the election by impounding the ballot.And cer-tainly on any basis the Respondent cannot be foundguiltyof an unfair labor prac-ticewhich must be premised on such a lawful act as an election challenge or itmust fail altogether as more fully covered under the following caption "The rep-resentation election."The fundamental error in General Counsel's theory, of course, is that it abso-lutely disregards the plainly well-established material facts of the case and en-deavors to set up conjectures of discrimination from petty incidents.Goostree hadno substantial interest in employment conditions.He had no reasonable expectancyof continuing employment or reemployment when he was denied the vote becausehe had accepted an "extra" job which he knew had no future and which would endwith the special telephone job he was helping on.He knew this on January 23,1953, when at his own insistance he was discharged from a "permanent" positionin the shipping room and rehired on a purely temporary one in the pressroom.This occurred about 7 weeks before he tried to vote at the election on March 10.Nothing happened at the election or later to change that fact.And in any event General Counsel has not proved one of the material allega-tions of the complaint, that Goostree was discharged and refused reinstatement"because of his membership in, and activities on behalf of, the Union."F. The representation electionUnion activities began in the plant late in December 1952 to organize the employeesin the pressroom.Union efforts to obtain members were intensified from andafter January 5, 1953, by Larry J. Smith, the Union's International representative.On January 20, 1953, a representation petition was filed with the Board seekingcertification of the Union as the representative on behalf of the Respondent's saidpressroom employees as a collective-bargaining unit since the Respondent refusedto recognize the Union as such representative.A stipulation for certification uponconsent election pursuant to the Board'sRules and Regulations,Series 6, asamended, effective June 3, 1952, Section 101.18et seq.,was agreed upon, however,between the Union and Respondent on February 11, 1953, with March 10 fixed asthe election date.Prior to the election a tentative list of the permanent and temporary employeesin the proposed bargaining unit was prepared by Respondent's payroll clerk andsubmitted to the respective representatives of the Board and the Union. It wasagreed by all concerned that this list could be corrected by being added to, or takenfrom within 30 minutes before the election so that only eligible employees couldvote.Goostree's name, it appears, was erroneously included among the "perma-nent" employees in the tentative list because as hereinbefore stated he had been a"permanent" employee for about 2 months from November 26, 1952, up to Jan-uary 23, 1953, in the shipping room, and his insurance as such had not yet beencanceled when the payroll clerk made up the list although it was canceled laterwithout objection by Goostree. It had been fully agreed between the representa-tives of the Board, the Union, and the Respondent that only "permanent" employeesin the pressroom, including "permanent joggers" or "flyboys," were eligible to voteat the election.So all other temporary pressroom employees were properlystricken off the list by being "x'd out" by the Respondent.There is no dispute as tothe foregoing facts.By error and oversight Goostree's name, however, was not stricken out on thistentative list.This fact was discovered by Respondent's president, A. J. Baird,shortly prior to the election and a new up-to-date correct list was prepared whichomitted Goostree's name.The union representative and the Board's representa-tive conducting the election were promptly and properly advised within the said30 minutes prior to the opening of the polling place in accordance with the agree-ment.Baird was instructed by the Board's representative that the appropriateprocedure under these circumstances would be to challenge Goostree if he at-tended the election and attempted to vote.Goostree did present himself at the polling place and requested and was given aballot.As already stated his right to vote had been previously excepted to by theRespondent's president on the ground that "Goostree was not eligible to vote" pur-suant to the agreement that only permanent employees could vote.The record showsthe ballot was challenged at the time Goostree sought to cast it. It was then im-pounded and sealed by the Board representative.Goostree's vote, if valid and votedfor the Union, would be determinative of the election since otherwise it resulted in a37 to 37 vote, which was a loss for the Union, not being a majority of those voting atthe election necessary under the Act to designate the Union as the exclusive collective- BAIRD-WARD PRINTING CO., INC.563bargaining agent for the said employee unit.See Section 9 (a) of the Act. Ifagainst the Union it would still be a lost election for the Union.The balloting wasby secret ballot as authorized by Section9 (c) of the Act.The impounded ballot hasnot yet been opened and counted since the representation proceeding is still pendingbefore the Board.There is no testimony by Goostree as to how he voted.He wasas silent as he was on his alleged union membership and activity.The prior.exceptionto his voting was properly made to his eligibility only and there is no evidence thatthere was any other ground of challenge when he voted.The Trial Examiner cannotknow or make a finding as to how he voted without substantial evidence thereon andcannot infer from the mere fact that Respondent exercised its right at the election tochallengeGoostree'sballot because he was not an eligible voter that Respondenthas therefore violated Goostree's rights under Section 7 of the Act by discriminatorilydischarging him contrary to its Section 8 (a) (3) and by interfering with,restraining,or coercing him contrary to its Section 8 (a) (1).Certainly without more basic evi-dence than this fact no inference of such unlawful conduct can arise as is argued byGeneral Counsel.The employer cannot be so penalized for properly exercising hisprivilege of challenge at an election under Section 101.18(a) (2) of the Board'ssaid current Rules and Regulations which provide:The Board agents and authorized observers have the privilege of challengingfor reasonable cause employees who apply for ballots."We do not believe that anti-union motivation,contrary to the provisions of theAct, can be based upon conduct which that Act recognizes as permissable."N. L.R. B. v. SuperiorCo.,199 F. 2d 39,43 (C. A. 6).Assuming,without deciding,that in voting at the election Goostree engaged in a"concerted activity,"there is still nothing upon which an inference of Respondent'santiunion motive can rest just because the Respondent lawfully objected to a clearlyunqualified voter casting his ballot.There is certainly no charge or allegation thatunder Section 8(a) (1) Respondent unlawfully interfered in any way with the elec-tion or with Goostree's right to vote thereat and 1 find no evidence of any such actionby Respondent.G. The representation proceedingThe representation proceeding has been pending in some phase or other nearly eversince the election which was held on March 10, 1953, now more than a year ago.At this writing the Board has not yet decided it and this Intermediate Report mostproperly shall not do so.The pertinent dates of such proceeding have been indicatedunder the preceding caption, "A. Brief chronology of events."Since two of theissues involved in that proceeding are definitely not involved here they shall be men-tioned but briefly,(1) that the Respondent unlawfully influenced the outcome of theelection by granting a general wage increase and (2) by liberalizing its vacation planfor employees.The third issue that of Goostree's eligibility to vote at the election isnot a legal issue here, only background evidence.But since it is the contention ofthe Union that Goostree was a "permanent"employee and the Respondent contends tothe contrary that he was only a "temporary"employee, such matter will now bediscussed.H. Respondent authorizedto discharge Goostree accordingtoTennessee lawGeneral Counsel in his brief urges "thatit is whollyirrelevantwhether Goostreehad `permanent'or `temporary'status asan employee withinRespondentl's] termi-nology."Whilethe distinction is not only important,but is apparently absolutelyvital tothe thirdissue in the representation proceedings,itplays a somewhat dif-ferent part in the instant complaint case.It is evidentiary only but must be con-sidered as a part ofthe whole recoidin determiningwhether or not thedischargeof Goostreewas discriminatory or was for "normal reasons."It is quitetrue that the technicallegal statusof the employment, whether formalor informal,and whether "permanent" or "temporary," does notpersecontrol afact finding of discriminatorydischarge or the contrary.In ultimate legal con-templation it makes no difference.InN. L R. B. v. Waterman Steamship Corp.,309U. S. 206, 207,218, 219, it was so held in interpreting Section 8(1) and(3), nowSection 8 (a) (1) and(3) of the Act:In words ofthe Act,an employer cannot terminate his employees'"tenure ofemployment or any term or condition of employment"because of union activityor affiliation.These wordsare not limited so as to outlaw discrimination onlywhere there is in existence a formal contract or relation of employment between334811---j55-vol. 109-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer and employee.They embrace, as well, all elements of the employ-ment relationship which in fact customarily attend employment and with respectto which an employer's discrimination may as readily be the means of interferingwith employees' right of self-organization as if these elements were precise termsof a written contract of employment.The Act, as has been said, recognizes theemployer's right to terminate employment for normal reasons.No obstacle oflegal principle barred the Board from finding that there was, even after theshipswere temporarily laid up, a relationship of employment or tenure be-tween the Waterman Company and its men. That there may he a'tenure orterm of employment determinable at will is a recognized principle of law.Forthe purpose of the Act, it is immaterial that employment is at will and termi-nable at any time by either party.A large part of all industrial employment is ofthis nature.For illustration, factory workers are customarily employed at will,without obligation of employer or employed to continue the relationship whenthe day's work is done; or, if there is an agreement fixing salary or wages perunit of service, at so much per day, week or month, there may be an indefiniteemployment terminable by either party at the end of any unit period.But the Court points out a situation in the case wherein the continuing nature ofthe employment due to custom became very important in deciding whether thedischarge was discriminatory or not.The opinion continues:But when such employees are customarily continued in their employment withrecognition of their preferential claims to their jobs, it cannot be doubted thattheir wholesale discharge at the end of the day or other unit period, in order tofavor one union over another, would be discrimination in regard to the "tenure"or "condition" of their employment in violation of the Act.And employeesunder such tenure of employment as these seamen were, have a right guaranteedby the Act that they will not be dismissed because of affiliation with a par-ticular union.The Supreme Court then proceeded to determine that there was substantial evidenceto support the findings of the Board that the respondent's ships' crews had by long-recognized custom continuing tenure of employment entitling them to re-sign forfuture voyages notwithstanding the expiration of their shipping articles, unless suchemployees were discharged for cause.So in the case at bar had Respondent held out continuing employment to Goostreeor if it had had a general current custom of always recalling extra "flyboys" to fillnew extra jobs or to fill permanent positions light might be shed on the Respondent'salleged discriminatory intentions, that is if Goostree had been the only availableformer "flyboy" and had actual seniority rights.But the converse is true and thefacts asI find them bear out the Respondent's right to discharge Goostree and itsright to rehire other former flyboys under special situations.Goostree was told inJanuary that his work would only last until May or June when it was contemplated thetelephone directory job in hand would end.The employer owed him no furthermoral obligation and, of course, legally could always have discharged him. Since thelength of his service had been so limited at the time he was hired for this "extra"job, the election which occurred 7 weeks later had no magic power to change the priorunderstanding, whether Goostree voted one way or another or refrained from voting.In theWaterman Steamship Co.case the footnote (309 U. S., p. 219, footnote 11)which supports the recognized principle that there may be a tenure or term of em-ployment at will, cites a number of Alabama cases since the case arose in the FifthCircuit at Mobile, Alabama, where the ships were in drydock, and the status andtenure of the employees involved was a question of Alabama State law. In the caseat bar, however, the employment was at Nashville, Tennessee. "It has been heldthat a contract of employment is governed a,, to its construction and effect . . . bythe law of the place where the contract was made." 56 C. J. S. 63, footnote 93,citingMoore v. Illinois Cent. RCo., 136 F. 2d 412 (C. C. A. 5, Miss.) certioraridenied 320 U. S. 771, andHelfer v. Corona Products,127 F. 2d 612 (C. C. A. 8).The law of Tennessee governing the contract of employment between Respondentand Goostree follows the general rule in this country that an indefinite hiring isone at will, terminable at any time by either party, even where the employer prom-ises the employee permanent employment for his satisfactory work. InSavage v.Spur Distributing Co., Inc.,33 Tenn. App. 27, 228 S. W. 2d 122, 124, certioraridenied by Supreme Court of Tennessee, 228 S. W. 2d 122, in denying an employeedamages for alleged breach of contract of employment the applicable law is statedby the Court of Appeals for the State of Tennessee as follows:We think there was no evidence of any breach of contract. There was nocontract for employment for any definite time. It was an indefinite hiring, BAIRD-WARD PRINTING CO., INC.565merely a promise by defendant to employ plaintiff permanently as long as hedid the work satisfactorily.But there was no counter-promise by him to workfor it for any length of time.He was free to quit any time-to accept otheremployment whenever he chose. It is a general principle that unless bothparties are bound neither is bound.Canton Cotton Mills v. Bowman Over-allCo.,149 Tenn. 18, 257 S. W. 398;Combs v. Standard Oil Co.,166 Tenn.88, 93, 59 S. W. 2d 525; other cases cited in Annotation, 135 A. L. R. 675.The general rule in the United States is that such an indefinite hiring is ahiring at the will of both parties and may be terminated by either at any time.Combs v. Standard Oil Co., supra; American National Ins. Co. v. Jackson,12 Tenn. App. 305, 308; cf.Earl v. Illinois Cent. R Co.,25 Tenn. App. 660,677, 167 S. W. 2d 15, 26, certiorari denied 317 U. S. 680, 63 S. Ct. 161, 87L. Ed. 546.Such a contract for permanent employment means nothing more than thatthe employment is to continue indefinitely subject to the continuing satisfactionof both parties and may be terminated at the will of either party.Combs v.Standard Oil Co., supra;for other cases see Annotation, 135 A. L. R. 706.Applying the Tennessee law to the instant case it is certain that Goostree, havingmade no investment in the Respondent's business and not having given any con-sideration beyond his naked promise to work for Respondent,could quit at anytime.This would be mutual to the corresponding right of the employer to dis-charge him at any time for reasons not prohibitedby the Act.In their primarylegal aspects the rights of both employer and employee are governed by the lawof the State where the employment is entered into and performed.Congress underthe "commerce clause" of the Constitution of the United States certainly did notdestroy such basic State law. It merely engrafted upon the basic employer-employeelaw of the respective States the prohibition of certain types of conduct deemed byCongress to "affect commerce."The matters Congress intended to prevent or con-trol are those acts specifically set out in the Act. "The Act on its face thus evidencesthe intention of Congress to exercise whatever power is constitutionally given itto regulate commerce by the adoption of measures for the prevention or controlof certain specific acts-unfair labor practices-which provoke or tend to provokestrikes or labor disturbance affecting interstate commerce."N. L. R. B. V. Fainblattet al.,306 U. S. 601, 607. See alsoAlgoma Plywood Co. v. Wisconsin EmploymentRelations Board,336 U. S. 301, 306.1.No indirect evidence of discriminatory dischargeOf course it is not necessary to produce direct evidence of discrimination or anyelement thereof to prove a discriminatory discharge.Circumstantial evidence issufficient.InN. L. R. B. v. Link-Belt Company,311 U. S. 584, 602, it is held:The Board was justified in relying on circumstantial evidence of discrim-inationand was not required to deny relief because there was no direct evi-dence that the employer knew these men two discharged employees] hadjoined Amalgamated [the Union] and was displeased or wanted to make anexample of them.The propriety of applying the fundamental legal principle of drawing reasonableand logical deductions or inferences from the evidence is now well-establishedunder the Act. See for example:N. L. R. B. v. English Mica Company,195 F.2d 986, 987 (C. A. 4), and numerous earlier Fourth Circuit cases cited thereon.F.W. Woolworth Co v. N. LR. B., 121 F. 2d 658 (C. A.2); Jefferson ElectricCo. v. N. LR. B., 102 F 2d 949 (C. A.7); N. L. R. B. v. Highland Shoe,119 F. 2d218 (C. A. 1).Inherent in the principle's application is the rule, however, that there must besome substantial evidence upon which the inferences must rest. In N.L. R. B. v.Oertel Brewing Co.,197 F. 2d 59 (C. A. 6), it was clearly stated: "Of course, theevidence upon which the Board bases its decision must be substantial evidence, thatis, such relevant evidence as a reasonable mind might accept as adequate to supporta conclusion."The former Circuit Court of Appeals for the Sixth Circuit had earlyheld under the Act that it was not bound by Board findings not supported by sub-stantial evidence.In NL. R. B v. Empire Furniture Corp,107 F. 2d 92, 94-95 (C.A. 6), in denying the sufficiency of proofto sustainan alleged refusal to bargain,the court said:We understand the binding effect of the fact findings of the National LaborRelationsBoard, when such findings are supported by substantial evidence. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe are not bound by findings not so supported.Washington,Virginia &Maryland Coach Company v. N. L. R. B.,301 U. S. 142, 57 S. Ct. 648, 81 L. Ed.965;Appalachian Elec. P. Co. v. N. L. R. B.,4 Cir., 93 F. 2d985.Substantialevidence is such relevant evidence as a reasonable mind may accept as ade-quate to support a conclusion.Consolidated Edison Co. v. N. L. R. B.,2 Cir.,95 F. 2d 390, affirmed, 305 U. S. 197, 59 S. Ct. 206, 83 L. Ed. 126. In arecent case involving the validity of an order of the Board,N. L. R. B. v.Thompson Products,6 Cir., 97 F. 2d 13, we said, "The rule of substantialevidence is one of fundamental importance and is the dividing line betweenlaw and arbitrary power."We adhere to that view and other Circuits giveapproval thereto.Cupples Co. Manufacturers v. N. L. R. B.,8 Cir., 106 F.2d 100.The decision of the Seventh Circuit Court of Appeals in theLink-Belt Companycase,supra,had stated that there was no evidence that either of these employeeswas an "active member" of the Union. See 110 F. 2d 506, 512. But from theBoard's decision, 12 NLRB 854, 874, 875, it is clear as to both employees that theevidence did show that "they had joined" the Union about 3 weeks prior to theirdischarge.In the case at bar in the utter absence of proof as to Goostree's union member-ship and activity there is not sufficient evidence of other facts and circumstancesfrom which it can be logically and fairly inferred that Goostree was a member ofthe Union and that he engaged in union activities and that he was discriminatorilydischarged on account thereof.Extensive studies have revealed no parallel casewherein General Counsel has left the Trial Examiner to search for such a basicfact as union membership and activity like the proverbial needle in the haystack.The needle has not yielded itself up to the magnet of careful research.There areno evidentiary facts from which any union membership or activity of Goostree ordiscriminatory discharge can be inferred and since such proof is essential to a find-ing of either a Section 8 (a) (3) violation or its derivative Section 8 (a) (1) viola-tion as alleged herein,there is utter failure of proof in these material respects.The legal principles applicable to the situation are well established.The Court of Appeals for the Sixth Circuit has very clearly and succinctly statedthe essential general principles of the law pertaining to the employer's right of dis-charge under the Act. InN. L. R. B. v. Tennessee Coach Co.,191 F. 2d 546, 550,the following holding appears:It is the rule that the employer may hire and discharge at will,so long asthe action is not based upon opposition to union activities.N. L. R. B. v. WestOhio Gas Co.,6 Cir., 172 F. 2d 685, 688; see alsoN. L. R. B. v. Jones &Laughlin Steel Corp.,301 U. S. 1, 45. . . . As far as the Act goes, the em-ployer may discharge for any reason except union membership, activity, or rela-tionship.Harp v. N. L. R. B.,10 Cir., 138 F. 2d 546; and although unionactivity is a fact to be considered in connection with other facts upon the issueof discrimination in regard to hire and tenure of employment,an employeemay be discharged for any reason not prohibited by the Act.Stonewall Cot-tonMills, Inc. v. N. L. R. B.,5 Cir., 129 F. 2d 629. If a discharge is notarbitrarilymade with a purpose,or as an excuse, to avoid the statute, it isnot unlawful.Albrecht,et al. v.N. L.R. B., 7 Cir., 181 F. 2d 652. Thecontrolling fact is what was the true reason back of the discharge.VictorMfg. & Gasket Co. v. N. L. R. B.,7 Cir., 174 F. 2d 867.As to the principles of proof it is not sufficient for General Counsel to merelycast doubt upon the propriety of Respondent's discharge of Goostree.Conjectureand suspicion are not proof and General Counsel must establish his case by a pre-ponderance of the substantial evidence in the case that Respondent dischargedGoostree to rid itself of the Union. It is elementary that the burden of provingthe charges of unfair labor practices is upon the Board or the General Counsel onits behalf.Section 10 (c) of the Act; section 7 (c) of the Administrative ProcedureAct; N.L. R. B. v. Deena Products Co.,195 F. 2d 330, 335 (C. A. 7), certioraridenied 344 U. S. 827. The last of many judicial pronouncements vigorously affirmingthis proposition of law appears to beLocal 3, United Packinghouse Workers v.N. L. R. B.,210 F. 2d 325 (C. A. 8), citing a number of prior decisions, includingAmerican Smelting and Refining Co. v. N. L. R. B.,126 F 2d 680 (C. A. 8).And the United States Supreme Court long ago rejected the doctrine that a legalpresumption could exist or that a fact could be established where a claim againstthe Government was "made only by piling inference upon inference and presump. BAIRD-WARD PRINTING CO.,INC.567tion upon presumption."SeeUnited States v.Ross, 92 U. S. 281, 283-284, wheresuch processes of reasoning to fix liability on the Government were said to be:.nothing more than conjectures.They are not legitimate inferences, even.to establish a fact; much less are they presumptions of law.They are in-ferences from inferences; presumptions resting on the basis of another pre-sumption.Such a mode of arriving at a conclusion of fact is generally, ifnot universally, inadmissible.No inference of fact or of law is reliabledrawn from premises which are uncertain.Whenever circumstantial evidenceis relied upon to prove a fact, the circumstances must be proved, and notthemselves presumed.This principle of the law of proof so well recognized generally in Americanjurisprudence is now firmly implanted in the comparatively new subject of Federallabor law.Long prior to the Act's Taft-Hartley amendments of 1947 the courtshad repeatedly rejected findings of the Board which were based wholly upon in-ferences.InN. L. R. B. v. Empire Furniture Corp., supra,107 F. 2d 92, 95,the Sixth Circuit Court of Appeals had squarely condemned such methods:By building one inference upon another, and by the simple expedient of re-jecting controverting evidence destructive of both [inferences] as not entitledto credence even though unimpeached, the Board arrived at its finding.. .We understand fully that the Board is not bound strictly by technical rulesof evidence.We do not understand that this is a caveat to arbitrarily substi-tute surmise, suspicion and guess for proof.Among other numerous decisions under the Wagner Act which in one way oranother condemned purely speculatory findings were the following: An inferencemay not be piled upon an inference to establish a fact,Interlake Iron Corp. v.N. L. R. B.,131 F. 2d 129 (C. A. 7) (Minton, C.), andN. L. R. B. v. PickMfg. Co,135 F. 2d 329 (C. A. 7); the Board may not raise suspicion to status offact or base inferences upon mere speculation,N. L. R. B. v. Sun Shipbuilding &Dry Dock Co.,135 F. 2d 15 (C. A. 3); and findings of the Board must rest onevidence, not on surmise or suspicion,N. L. R. B. v. Goodyear Tire & Rubber Co.of Alabama,129 F. 2d 661 (C. A. 5), certiorari dismissed, 319 U. S. 776.Of course since the enactment of the Administrative Procedure Act of 1946 andof the Taft-Hartley Act in 1947, the latter adopting substantially the rules of evi-dence applicable in the Federal courts, not only the text of the Act itself, but theCongressional intent as shown by its proceedings in the 80th Congress and the forceof many judicial decisions now make clear that the standard of proof required bythe Act as well as by the said Administrative Procedure Act, 5 U. S. C. A. Secs. 1001,et seq.,60 Stat. 237, is that administrative findings of fact by the Board must be onthe same basis as that exacted by the courts in all administrative actions subject tothe Administrative Procedure Act, that is "by substantial evidence on the recordconsidered as a whole." SeeUniversal Camera Corp. v. N. L. R.B., 340 U. S.474,486-490,492-494.The most recent case discussing this doctrine isLocal 3, United PackinghouseWorkers of America, CIO v. N. L. R. B., supra,at page 331, wherein the Courtof Appeals for the Eighth Circuit in refusing to enforce a Board order reinstatingcertain discharged employees, and after first weighing the entire record includingthe employer's explanation of the reason for the discharges, held as follows:But quite aside from any proof produced by the company, a considerationof the record as a whole, in our judgment, fails to disclose any substantialevidence that the employees listed in the complaint were either discharged orrefused reinstatement because of their union activities.As said by us inN. L. R. B. v. Montgomery Ward & Co., supra[157 F. 2d 4911, "Fragmen-tary and unrelated suspicions are not sufficient in substance to transform aproper exercise of discharge into an improper one."There was no directevidence that the acts of the company complained of were prompted by theunion activities of the employees nor are there any proven facts warrantingsuch inference, and mere suspicion or conjecture can not be accepted as sub-stantial evidence.Tested by such principles it is evident that General Counsel has not establishedhis case by a preponderance of the substantial evidence.There is no proof of anyunion membership or activity by Goostree as alleged.There can be no inferenceagainst Respondent because it challenged Goostree's vote because of his ineligibilityto vote under the definite reasonable mutual agreement between it and the Unionthat no temporary employee could vote which was recognized and followed by the 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard in conducting the election. It cannot be inferred that Goostree voted forthe Union since he has not so testified and his ballot is still impounded, sealed, andunread.To infer that Respondent discharged Goostree because he joined theUnion and therefore voted for the Union and that therefore Respondent knew thesefacts just because he tried to so vote and Respondent therefore violated the Actby discriminatorily discharging Goostree is simply to travel in a circle and "pilinginference upon inference" which is forbidden by law.There is no evidence of anyof such facts in the record and to infer them would require psychic knowledgebordering on the supernatural.J.No inference of illegal discharge arises from Goostree having testified at BoardproceedingOnly one other matter remains to be considered.The fact that Goostree testi-field at considerable length for the Union at the representation hearing on June 16and 17, 1953, about 2 weeks prior to the final termination of his employment byRespondent is entirely immaterial and cannot establish the Respondent's unlawfuldiscriminatory intent in discharging him under the issues as framed.One cannotspeculate upon the effect such evidence might have had if there had been an allega-tion in the complaint that Goostree was discharged in violation of Section 8 (a)(4) of the Act which declares:It shall be an unfair labor practice for an employer-to discharge . . . anemployee because he has . . . given testimony under this Act.This subsection of course,does not include as a necessary element that the dis-charge must have been "to encourage or discourage membership in any labor organ-ization"as required under Section 8 (a) (3) of the Act and it is quite a distinct un-fair labor practice from the latter. InN. L. R. B. v. J. I. Case Co., Bettendorf Works,198 F. 2d 919, 923-924 (C. A. 8), certiorari denied 345 U. S. 917, it was held "Wedo not believe that the mere discharge of a union member, which happens to bewrongful on some other ground under the Act but which has been made without theexistence or any reasonable implication of a union bias or motive, is entitled withoutmore to be found to constitute a violation of Section 8 (a) (3)."Of course "The`testimony' referred to in that subsection [8 (a) (4)] relates to testimony given inany proceeding under the Act."N. L. R B. v. White Cross Laboratories,160 F.2d 75, 77 (C. A. 2). Semble:John Hancock Mutual Life Ins. Co. v. N. L. R. B.,191 F. 2d 483, 486 (C. A., D. C.).Since Congress specifically made this Section 8 (a) (4) a particular type of unfairlabor practice it was the evident intent of Congress that the facts constituting such aviolation should be charged and alleged as such and could not be contorted into adiscriminatory discharge under Section 8 (a) (3), quite a distinct and different un-fair labor practice.The Taft-Hartley Act of 1947 expressly adopted the then exist-ing language of Section 8 (4) of the Wagner Act. Legislative History of the LaborManagement Relations Act, 1947, Volume 1, p. 31. The language is so clear it wasconsidered to be "self explanatory" during the consideration of the Wagner Act in1935.See Legislative History of the National Labor Relations Act, Volume 2, pp.2311, 2335 and 2488.Therefore since such a violation of Section 8 (a) (4) is not charged in the instantcase or alleged in the complaint I cannot infer that the discharge of Goostree was inany way premised on his having testified at length at the Board hearing on June 15and 16, 1953.SummaryA general review of the entire record discloses that the evidence of the allegedgrounds of complaint relied upon by General Counsel has not been sufficient to meethis required burden of proof.Particularly there is no direct proof of the requiredelement of Goostree's alleged union membership and activity, nor any evidence offacts from which such matters can be fairly inferred either as to the Section 8 (a)(3) or 8 (a) (1) alleged violations.The great weight of evidence is against GeneralCounsel on all other elements and matters involved herein and to find in his favorwould require me to speculate and conjecture contrary to law.I therefore find generally against General Counsel and for the Respondent on allissues of alleged violationof the Actand recommend dismissal of the complaintin its entirety.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following: REPUBLIC AVIATION CORP.569CONCLUSIONS OF LAW1.Baird-WardPrinting Co., Inc., is engaged in commercewithin themeaning ofSection2 (6) and (7) of the Act.,2.NashvillePrinting Pressmen& Assistants' Union No. 37,International PrintingPressmen& Assistants' Union of North America, AFL, at thetime of the filing ofthe charge and complaint herein was a labor organizationwithinthe meaning of Sec-tion2 (5) of the Act.3.The allegationof the complaintthatRespondent has engaged in and is engag-ing in unfairlabor practiceswithin the meaning of Section(a) (1) and(3) of theAct have notbeen sustained.[Recommendations omitted from publication.]REPUBLIC AVIATION CORP.andLOCAL 1486, BROTHERHOOD OF PAINTERS,DECORATORS & PAPERHANGERS OF AMERICA, AFL, PETITIONERREPUBLIC AVIATION CORP.andUNITED BROTHERHOOD OF CARPENTERS& JOINERSOF AMERICA, AFL,' PETITIONER.Cases Nos. 2-RC-6341,2-RC-6360, and 2-RC-6361. July 29,1954Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelationsAct, a consolidated hearing was held beforeSamuel Koren-blatt, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations 2 involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:The Employer manufactures completed aircraft at its Long Island,New York, plants.The Petitioners seek to sever units of certainemployees from the existing production and maintenance unit at theseplants.The Employer and the Intervenor, which currently repre-sents the employees in the production and maintenance unit, urgetheir 3-year contract, now in its third year, as a bar to the petitions,on the ground that 3 years is a reasonable duration for collective-bargaining agreements in the aircraft industry, especially in the east-ern segment thereof.3The Petitioners counter that, as the pattern orcustom in the industry is for contracts of 2 years or less, the Inter-Herein referred to individually as the Carpenters.aIntervenor,Lodge 1987,International Association of Machinists,AFL, intervened onthe basis of its contract with the Employer.part of the broader industry which would include the manufacture of aircraft engines andaccessories,but it made no serious effort to substantiate this claim.109 NLRB No. 89.